DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ostaszewski (US 2018/0196257).
Claim 1: Ostaszewski teaches A scanning assembly [fig. 1, 100] for a detection system for a vehicle, comprising: 
a scanning fixture including a first mirror [fig. 1, 108], the scanning fixture attached to a first pivot elongated along a first axis [fig. 3A, 312], the first mirror having a reflective surface providing a first field of view between the detection system and a surrounding environment [fig. 1, 108 illustrates the mirror, which inherently includes a reflective surface for scanning a field of view], rotation of the first pivot around the first axis turning the first mirror to change the first field of view in a first direction [0019 teaches that 312 facilitates movement of the mirror about the Y axis of rotation]; 
a central member [fig. 3A, 304] having a first end attached to the first pivot and a second end attached to a second pivot to couple the first pivot to the second pivot [fig. 3A, 304 is connects pivots 312 and 308], the second pivot being elongated along a second axis orthogonal to the first axis [0019 
a base [fig. 3A, 112] configured to attach the scanning assembly to the vehicle, the base attached to the second pivot and maintaining the second pivot in a position elongated along the second axis [fig. 3A teaches that base 112 is attached to second pivot 308], rotation of the second pivot around the second axis turning the first mirror to change the first field of view in a second direction [0019 teaches the scanning movement of the system along the x and y axes], 
wherein the scanning fixture is coupled to the base exclusively through attachment of the first pivot to the second pivot via the central member [based on the citation for corresponding components provided above, at least figs. 1, 3 and 4 illustrate that mirror 108 is coupled to the base 112 via connecting member 304 being connected to pivots 312 and 308], the second pivot in turn being attached to the base [fig. 3A illustrates pivot 308 attached to base 112].
Limitation “for a detection system for a vehicle” describes the intended use of the scanning assembly as claimed. A person of ordinary skill in the art would find obvious that since scanning systems are incredibly common for use in lidar, ladar, laser radar, and autonomous vehicle applications, for examples, use of this system in such an application is within the level of ordinary skill in the art.
Limitation “the first mirror having a reflective surface providing a first field of view between the detection system and a surrounding environment”, from above, it is well known in the art to employ scanning systems, comprising mirrored or other reflective elements, for the purpose of facilitating scanning a beam from a vehicle to an environment in which there may be an object of interest to be measured. 
Limitation “configured to attach the scanning assembly to the vehicle” describes functional language that would further be obvious to one of ordinary skill in the art due to the nature of scanning systems being commonly attached to the top or roof of a vehicle, such as in lidar, ladar, laser radar, and autonomous vehicle applications as mentioned above. Arguably, the system of Ostaszewski may be connected to any number of surfaces or objects via the base in order to facilitate scanning within a variety of applications.
Claim 2: Ostaszewski teaches the first pivot includes a first section and a second section attached to the first section via a first flexible sheet [0019 teaches that first pivot 312 includes at least a first set of flexure blades 314], the first flexible sheet elongated along the first axis such that rotation of the first pivot around the first axis causes the first flexible sheet to bend in torsion [0019 teaches that the y axis of rotation corresponds to the line along which the set or sets of blades 314 or pivot 312 intersect, because they are flexible, the blades will inherently flex due to torsion] the first flexible sheet forming a first plane and resisting movement of the first section with respect to the second section along the first plane [the teachings of the movement of blades 314 as described in 0019 include movement only along the y axis of rotation, consequently preventing movement along the x axis of rotation, for instance];  20the first pivot is coupled to the first mirror via the first section [fig. 3A illustrates the connection of pivot 312 and mirror 108 via blades 314]; and the first pivot is attached to the central member via the second section [0019 teaches that first pivot 312 includes at least a first set of flexure blades 314].
Claim 3: Ostaszewski teaches the second pivot includes a third section and a fourth section attached to the third section via a second flexible sheet [0019 teaches at least another set of flexure blades 310], the second flexible sheet elongated along the second axis such that rotation of the second pivot around the second axis causes the second flexible sheet to bend in torsion [0019 teaches that the x axis of rotation corresponds to the line along which the set or sets of blades 310 or pivot 308 intersect, because they are flexible, the blades will inherently flex due to torsion], the second flexible sheet forming a second plane and resisting movement of the third section with respect to the fourth section along the second plane [the teachings of the movement of blades 310 as described in 0019 include 
Claim 10: Ostaszewski teaches a first permanent magnet fixed on a first side of the scanning fixture [fig. 2, one of 144; additionally 0018 describes the magnetic arrangement and operation with respect to the scanning mirror/scanning fixture]; a second permanent magnet fixed on a second side of the scanning fixture, the 23first pivot being between the first side and the second side of the scanning fixture [fig. 2, another of 144; additionally 0018 describes the magnetic arrangement and operation with respect to the scanning mirror/scanning fixture]; a first electromagnet attached to the base and configured to apply a force to the first permanent magnet to selectively push or pull the first mirror to change the first field of view in the first direction via rotation of the first pivot [fig. 2, one of at least 140; additionally 0018 describes the magnetic arrangement and operation with respect to the scanning mirror/scanning fixture]; and a second electromagnet attached to the base and configured to apply a force to the second permanent magnet to selectively push or pull the first mirror to change the first field of view in the first direction via rotation of the first pivot [fig. 2, another of at least 140; additionally 0018 describes the magnetic arrangement and operation with respect to the scanning mirror/scanning fixture].
Claim 11: Ostaszewski teaches a third permanent magnet fixed to the central member [fig. 2, another of 144; additionally 0018 describes the magnetic arrangement and operation]; and a third electromagnet attached to the base and configured to apply a force to the third permanent magnet to selectively push or pull the central member, turning the first mirror to change the first field of view in the second direction via rotation of the second pivot [fig. 2, at least another of 140; additionally 0018 describes the magnetic arrangement and operation].
Claim 12: Ostaszewski teaches the first pivot includes at least one flexible sheet [0019 teaches that first pivot 312 includes at least a first set of flexure blades 314] configured to flex in torsion when a first section of the first pivot rotates, with respect to a second section of the first pivot, around the first axis [0019 teaches that the y axis of rotation corresponds to the line along which the set or sets of blades 314 or pivot 312 intersect, because they are flexible, the blades will inherently flex due to torsion]; and the second pivot includes at least one flexible sheet configured to flex in torsion when a third section of the second pivot rotates, with respect to a fourth section of the second pivot, around the second axis [0019 teaches at least another set of flexure blades 310; 0019 teaches that the x axis of rotation corresponds to the line along which the set or sets of blades 310 or pivot 308 intersect, because they are flexible, the blades will inherently flex due to torsion].
Claim 13: Ostaszewski teaches the first pivot includes two flexible sheets and the second pivot includes two flexible sheets [0019 teaches first set of flexure blades 314 and a second set of flexure blades 310].

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ostaszewski (US 2018/0196257) in view of Wangler (US 5,793,491).
Claim 14: Ostaszewski explicitly lacks, but Wangler teaches the first mirror is located on a first side of the first pivot [fig. 3, one mirrored facet of rotatable polygon 300] and the scanning fixture includes a second mirror on an opposing side of the first pivot [fig. 3, another mirrored faced of rotatable polygon 300], the second mirror askew of the first mirror [fig. 3, mirrors on 300; fig. 5 facets 308 as part of polygon 300], the second mirror having a second reflective surface providing a second field of view between the detection system and the surrounding environment [figs. 3 and 5, wherein facets 308 are positioned at different angles with respect to polygon 300, and wherein the facets 308 result in different fields of view based on their angular differences.].
Claim 15: Ostaszewski explicitly lacks, but Wangler teaches the first mirror interfaces with a first transmitter and receiver array of the detection system to define the first field of view [fig. 3, laser diode 202 and optical receiver 400; wherein in the embodiment of fig. 19, a pair of receivers 400a are employed]; and the second mirror interfaces with a second transmitter and receiver array of the detection system to define the second field of view [fig. 3, laser diode 202 and optical receiver 400; wherein in the embodiment of fig. 19, a pair of receivers 400b are employed].
The combination of embodiments cited herein would be obvious because for the purpose of allowing for positioning of the receivers at appropriate, desired angles to ensure reception of return beams at a different angles.

It would be obvious to combine the cited teachings of Ostaszewski and Wangler in order to provide multiple mirrors, transmitters, and receivers with different angular fields of views with respect to an environment to be measured in order to facilitate precise and accurate transmission and reception of beams from a variety of different angles, i.e. scanning.

Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ostaszewski (US 2018/0196257) in view of Campbell (US 9,869,754).
Claim 16: Ostaszewski teaches A scanning assembly [fig. 1, 100] for a detection system for a vehicle, comprising: 
a scanning fixture including a mirror attached to a first pivot for rotation of the mirror around a first axis [fig. 1, 108], rotation of the mirror around the first axis changing a field of view of the detection system to perform an azimuth scan of a surrounding environment [fig. 1, 108 illustrates the mirror, which inherently includes a reflective surface for scanning a field of view; 0019 teaches that 312 facilitates movement of the mirror about the Y axis of rotation]; 
detection system to perform an elevation scan of the surrounding environment [0019 teaches that second pivot 308 facilitates movement of the connecting structure 304 along the x-axis of rotation]; 
a base attached to the second pivot and the vehicle [fig. 3A, 112]; 
a first permanent magnet fixed on a first side of the scanning fixture [fig. 2, one of 144; additionally 0018 describes the magnetic arrangement and operation with respect to the scanning mirror/scanning fixture]; 
a second permanent magnet fixed on a second side of the scanning fixture opposite the first side, wherein the first pivot is between the first and second sides of the scanning fixture [fig. 2, another of 144; additionally 0018 describes the magnetic arrangement and operation with respect to the scanning mirror/scanning fixture];  
25a first electromagnet attached to the base and configured to apply a force to the first permanent magnet to selectively push or pull the mirror to change the field of view via rotation of the first pivot to perform the azimuth scan [fig. 2, one of at least 140; additionally 0018 describes the magnetic arrangement and operation with respect to the scanning mirror/scanning fixture]; 
a second electromagnet attached to the base and configured to apply a force to the second permanent magnet to selectively push or pull the mirror to change the field of view via rotation of the first pivot to perform the azimuth scan; a third permanent magnet fixed to the central member [fig. 2, another of at least 140; additionally 0018 describes the magnetic arrangement and operation with respect to the scanning mirror/scanning fixture]; and 
a third electromagnet attached to the base and configured to apply a force to the third permanent magnet to selectively push or pull the central member to change the field of view via ].
Ostaszewski explicitly lacks, but Campbell teaches the mirror is configured to operate in a resonant mode [col. 25, line 63-col. 26, line 3 teaches a mirror driven by a resonant scanner configured to oscillate at a particular resonant frequency] such that the mirror oscillates around the first axis at a first oscillation frequency and the mirror oscillates around the second axis at a second oscillation frequency [col. 25, line 63-col. 26, line 3 teaches first and second resonant frequencies], a ratio of the first oscillation frequency to the second oscillation frequency being irrational [col. 26, line 19-22 teaches a Lissajous scan pattern with oscillation frequency parameters being irrational].
Limitation “for a detection system for a vehicle” describes the intended use of the scanning assembly as claimed. A person of ordinary skill in the art would find obvious that since scanning systems are incredibly common for use in lidar, ladar, laser radar, and autonomous vehicle applications, for examples, use of this system in such an application is within the level of ordinary skill in the art.
Limitation “rotation of the mirror around the second axis changing the field of view of the detection system to perform an elevation scan of the surrounding environment”, from above, it is well known in the art to employ scanning systems, comprising mirrored or other reflective elements, for the purpose of facilitating scanning a beam from a vehicle to an environment in which there may be an object of interest to be measured. 
Limitation “a base attached to the second pivot and the vehicle” describes a feature that would further be obvious to one of ordinary skill in the art due to the nature of scanning systems being commonly attached to the top or roof of a vehicle, such as in lidar, ladar, laser radar, and autonomous vehicle applications as mentioned above. Arguably, the system of Ostaszewski may be connected to any number of surfaces or objects via the base in order to facilitate scanning within a variety of applications.
Claim 17: Ostaszewski explicitly lacks, but Campbell teaches in resonant mode the ratio of the first oscillation frequency to the second oscillation frequency is substantially between 0.10 and 0.15 [col. 25, line 63-col. 26, line 3 teaches oscillation at a first resonant frequency of approximately 1-100 Hz and oscillation at a second resonant frequency of approximately 500-1000 Hz.].
While Campbell does not explicitly teach a specific resonant frequency ratio, it does teach that first and second resonant frequencies fall within respective ranges. Therefore, it would be obvious to a person of ordinary skill in the art desiring to calculate a specific ratio to do so, given the parameters of the prior art. Due to the use of relative terms, such as “substantially” in the claim and “approximately” in the prior art, it follows that a person of ordinary skill in the art would reasonably be able to identify an optimum value of a result effective variable in terms of a desired ratio, since such has been held as involving only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 18: Ostaszewski explicitly lacks, but Campbell teaches in resonant mode the first oscillation frequency is substantially 30 Hz and the second oscillation frequency is substantially 200 Hz [col. 25, line 63-col. 26, line 3 teaches oscillation at a first resonant frequency of approximately 1-100 Hz and oscillation at a second resonant frequency of approximately 500-1000 Hz.].
The oscillation at a second resonant frequency of substantially 200 Hz would be obvious (despite falling beyond the prior art range), given that the disclosure of Campbell teaches oscillation at a second resonant frequency of “approximately 1-100 Hz”. Due to the use of relative terms, such as “substantially” in the claim and “approximately” in the prior art, it follows that a person of ordinary skill in the art would reasonably be able to identify an optimum value of a result effective variable, since such has been held as involving only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 19: Ostaszewski explicitly lacks, but Campbell teaches in resonant mode the first oscillation frequency is substantially 20 Hz and the second oscillation frequency is substantially 190 Hz 
The oscillation at a second resonant frequency of substantially 190 Hz would be obvious (despite falling beyond the prior art range), given that the disclosure of Campbell teaches oscillation at a second resonant frequency of “approximately 1-100 Hz”. Due to the use of relative terms, such as “substantially” in the claim and “approximately” in the prior art, it follows that a person of ordinary skill in the art would reasonably be able to identify an optimum value of a result effective variable, since such has been held as involving only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 20: Ostaszewski explicitly lacks, but Campbell teaches the ratio of the first oscillation frequency to the second oscillation frequency produces a Lissajous pattern [at least col. 25, lines 17-37 teach how particulars of oscillation frequencies produce a Lissajous scan pattern].

A person of ordinary skill in the art would find the combination of the teachings of Ostaszewski and Campbell cited herein obvious, for the purpose of providing actuation to one or more scanning mirrors within a system with certain parameters (such as oscillation resonant frequency and Lissajous scan patterns) in order to facilitate accurate and precise transmission and reception of scanning beams which in turn yield accurate and precise measurement results.

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiley (US 2005/0046979).
Claim 21: Hiley teaches A scanning assembly [fig. 1, 10] for a detection system for a vehicle, comprising: 
a base [fig. 2, 15] configured to attach the scanning assembly to the vehicle, the base attached to a first pivot at a first section of the first pivot [fig. 2, pivot 36; first section 38], the first pivot being 
a scanning fixture [fig. 2, 12] including a mirror [fig. 2, 24] attached to a second section of the first pivot [second section 40], the mirror having a reflective surface providing a field of view between the detection system and a surrounding environment [this function and action of the mirror is described at least in 0002 and 0024], rotation of the first pivot around the first axis turning the mirror to change the field of view in a first direction [fig. 2, the rotation axis depicted by R], 
wherein: 
the first section [38] includes a first arcuate member immovably fixed within the first section and rotatable within the second section around the first axis [0030 and figs. 2 and 3 describe and illustrate the physical nature of the first section 38 with respect to a first arcuate member and it’s physical relationship to the second section]; 
the second section [40] includes a second arcuate member immovably fixed within the second section and rotatable within the first section around the first axis [0030 and figs. 2 and 3 describe and illustrate the physical nature of the second section 40 with respect to a second arcuate member and it’s physical relationship to the first section]; and 
a first flexible sheet [0030, 36] attaches the first arcuate member to the second arcuate member [0030, 36 connects 38 and 40, including arcuate members thereof], the first flexible sheet elongated along the first axis such that rotation of the first pivot around the first axis causes the first flexible sheet to bend in torsion [0030 describes 36 as being cylindrical rotational bearings having relatively high radial axial stiffness and low torsional stiffness], the first flexible sheet forming a first plane and resisting movement of the first section and the second section along the first plane [0030 describes 36 as being cylindrical rotational bearings having relatively high radial axial stiffness and low torsional stiffness].
Limitation “configured to attach the scanning assembly to the vehicle” describes functional language that would further be obvious to one of ordinary skill in the art due to the nature of scanning systems being commonly attached to the top or roof of a vehicle, such as in lidar, ladar, laser radar, and autonomous vehicle applications as mentioned above. Arguably, the system of Ostaszewski may be connected to any number of surfaces or objects via the base in order to facilitate scanning within a variety of applications.
Limitation “the mirror having a reflective surface providing a field of view between the detection system and a surrounding environment” from above, it is well known in the art to employ scanning systems, comprising mirrored or other reflective elements, for the purpose of facilitating scanning a beam from a vehicle to an environment in which there may be an object of interest to be measured.
Claim 22: Hiley teaches a first permanent magnet fixed on a first side of the scanning fixture  [fig. 3, one of 74]; a second permanent magnet fixed on a second side of the scanning fixture, the first pivot being between the first side and the second side of the scanning fixture [fig. 3, another of 74]; a first electromagnet attached to the base and configured to apply a force to the 27first permanent magnet to selectively push or pull the mirror to change the field of view in the first direction via rotation of the first pivot [0038 a high frequency alternating current flows through a coil case in each sensor head 72 (representing at least two electromagnets), wherein sensor heads 72 are attached to base 15. 0038 describes the physical and operational relationship between the electromagnets and the mirror and pivots as well as how the electromagnets cause rotation]; and a second electromagnet attached to the base and configured to apply a force to the second permanent magnet to selectively push or pull the mirror to change the field of view in the first direction via rotation of the first pivot [0038 a high frequency alternating current flows through a coil case in each sensor head 72 (representing at least two electromagnets), wherein sensor heads 72 are attached to base 15. 0038 describes the physical and .

Allowable Subject Matter
Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, neither alone nor in combination, sufficiently discloses the claimed invention in such a way that the combination of limitations would be rendered anticipatory or obvious to one of ordinary skill in the art. Ostaszewski is drawn to a suspension system structure rotational about two axes, having equivalents to the claimed first pivot, a central member, and first and second flexible sheets. Hiley is drawn to a precision mirror displacement assembly for controlling rotation of a mirror, having equivalents to the claimed first pivot, first and second arcuate members and first flexible sheet. Thus, the closest prior art fails to teach or suggest the combination and particulars of the first pivot, the first central arcuate member, the first central cylinder, the first end arcuate member, and the first and second flexible sheets.
Additional reference(s) not relied upon but relevant to Applicant’s disclosure and included on PTO-892:
Kane (US 8,752,969) is drawn to a mirror having a base, inner stage, reflector, controller, and mechanical subsystems pivotally supporting the stage and reflector. A first mechanical means pivotally supports the inner stage from the base, about a first axis of rotation, and a second mechanical means pivotally supports the reflector from the inner 
Feng (US 2013/0200158) is drawn to a laser scanning module employing a scan mirror and magnet rotor subassembly supported by a stationary stator structure. Feng fails to cure the deficiencies of the cited prior art.
Miller (US 2009/0225382) is drawn to a mirror scanning system with a mirror held substantially rigid in four degrees of freedom by two flexures, which allow for rotation about two degrees of freedom. Miller fails to cure the deficiencies of the cited prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha K. Nickerson whose telephone number is (571)270-1037.  The examiner can normally be reached on Generally Monday-Friday, 8:00AM-4:00PM CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571)270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SAMANTHA K. NICKERSON
Primary Examiner
Art Unit 3645



/SAMANTHA K NICKERSON/               Primary Examiner, Art Unit 3645